Citation Nr: 1513331	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-15 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously before the Board and remanded in August 2014 for additional development.  The case has been returned to the Board for further appellate consideration.

FINDINGS OF FACT

1. The most probative evidence fails to show the Veteran currently has tinea versicolor.  

2.  The most probative evidence fails to show the Veteran currently has a kidney disorder.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea versicolor have not been met.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a January 2009 letter, sent prior to the initial unfavorable decision issued in February 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, private treatment records, post-service VA treatment records, and VA examination reports.  

In August 2014, the Board remanded the Veteran's claim in order to obtain any outstanding treatment records and an additional VA examination and medical opinion.  A VA examination was conducted in October 2014, substantially complying with the Board's August 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The February 2009 and October 2014 examination reports are adequate because they are based upon consideration of the Veteran's prior medical history, described the findings in sufficient detail so that the Board's evaluation of the claims would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions, (were there any).  

In a February 2015 statement, the Veteran stated that the medical examiner verified at least one instance of the medication for treatment of tinea versicolor being issued since his retirement from service, and that this information was revealed to him during the examination as he was reviewing the Veteran's records online.  However, to the contrary, the October 2014 VA examination provides a list of the Veteran's treatment for his skin conditions and does not indicate post-service treatment for a skin condition.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records and private treatment records generated during active service show a diagnosis of tinea versicolor and elevated creatinine levels on several occasions, with the expression renal failure used to describe the findings.  The private records dated in February 2007 and May 2007 show kidney disease stage 1 and "chronic kidney disease with variable serum creatinine determinations, but I think [the Veteran] is just a very muscular gentleman and his baseline serum creatinine is probably at the upper limits of normal."

Post service, there is no diagnosis of tinea versicolor, with the February 2009 VA examination report showing no objective evidence of it and the October 2014 VA examiner remarking any tinea versicolor had resolved and there was no skin disorder or its residuals on that examination.  

As to a kidney disorder, while February 2009 VA records showed an elevated creatinine level, no actual kidney disability has been diagnosed post service.  The Veteran was examined in this regard in February 2009 and October 2014, and on neither occasion was a kidney disorder found, with the October 2014 examiner noting the Veteran required no kidney medications and his 2014 laboratory studies were normal.  Thus, the examiner concluded any renal insufficiency had resolved with no residuals.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.  The claims file does not contain a current diagnosis of tinea versicolor or a kidney disorder, and therefore, the appeal is denied.  

To the extent that the claimant and his representative suggest that the Veteran has tinea versicolor and a kidney disorder, these are not simple medical conditions capable of lay diagnosis.  And it is not argued or shown that the claimant or his representative, as lay persons, are qualified through specialized education, training, or experience to diagnose tinea versicolor or a kidney disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board consequently finds that the contentions raised by the claimant and his representative that the Veteran currently suffers from tinea versicolor and a kidney disorder are not competent and are not probative.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).


ORDER

Service connection for tinea versicolor is denied.

Service connection for a kidney disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


